DETAILED ACTION   

1.	The Office Action is in response to Application 17320704 filed on 05/14/2021. Claims 1-9 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/320108, filed on 12/19/2016.
Priority #			 Filling Data			 Country
10-2014-0075866		 June 20, 2014			  KR
10-2015-0031040		 March 5, 2015		  KR



Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

 6. 	Claims 1 -6, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-6 of US Patent US 11044482 in view of Zhang et al. (US 20130127987) indicated below.   
For Claims 1 -6, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with video decoding method.  As clearly indicated in the table below, each claimed limitations of claim 1 -6, of the current application are anticipated by the corresponding limitations of claim 1-6, of the reference patent except for a 1-bit flag signaled by a sequence parameter set.

US 11044482
 Current Application
Claim 1:

A video decoding method comprising: 
determining whether intra block copy (IBC) prediction is used or not based on information signaled by a sequence parameter set;  
deriving, in case IBC prediction is determined to be used, a vector predictor of a block vector indicating a reference block for a current block to be predicted in a current picture;  
deriving the block vector based on the vector predictor and a vector difference corresponding to a difference between the block vector and the vector predictor;  
and generating a prediction block for the current block based on the block vector, wherein both 
determining whether a number of vector predictor candidates included in the candidate list is less than a predetermined number;  
adding a zero vector candidate into the candidate list in case the number of vector predictor candidates included in the candidate list is less than the predetermined number;  
and deriving the vector predictor based on a predictor index indicating one of the vector predictor candidates included in the candidate list, wherein the predictor index is obtained by determining whether or not the predetermined number is greater than 1;  
decoding, in case the predetermined number is greater than 1, information on the predictor index included in a bitstream;  
and assigning, in case the predetermined number is 1, a predetermined value as the predictor index without decoding the information on the predictor index, and wherein a block vector is not included in the candidate list in case the candidate list includes a vector predictor candidate as same as the block vector.


claim 2’s limitations: 
wherein the prediction block is generated by filtering a sample value of the reference block



wherein the filtering is performed using a filter preset between an encoder and a decoder, or a filter indicated by signaling information in a bit stream

claim 6’s limitation:
wherein the candidate list includes a predetermined initial value as one of the vector predictors
claim 4’s limitation:
wherein if a plurality of predictor indexes are parsed, the generation of a prediction block comprises generating the predictor block based on a plurality of reference blocks indicated by a plurality of block vectors
claim 5’s limitation:
wherein a value of the prediction block is a weighted average of values of the reference blocks





A video decoding method comprising: 

determining whether intra block copy (IBC) prediction is used or not based on a 1-bit flag signaled by a sequence parameter set;  

deriving, in case IBC prediction is determined to be used, a vector predictor of a block vector indicating a reference block for a current block to be predicted in a current picture;  

deriving the block vector based on the vector predictor and a vector difference corresponding to a difference between the block vector and the vector predictor;  

and generating a prediction block for the current block based on the block vector, wherein both 
deriving the vector predictor comprises generating a candidate list including a plurality of vector predictor candidates based on block vectors of blocks decoded by IBC prediction before the current block;  

determining whether a number of vector predictor candidates included in the candidate list is less than a predetermined number;  

adding a zero vector candidate into the candidate 
list in case the number of vector predictor candidates included in the candidate list is less than the predetermined number;  

and deriving the vector predictor based on a predictor index indicating one of the vector predictor candidates included in the candidate list, wherein the predictor index is obtained by determining whether or not the predetermined number is greater than 1;  

decoding, in case the predetermined number is greater than 1, information on the predictor index included in a bitstream;  

and assigning, in case the predetermined number is 1, a predetermined value as the predictor index without decoding the information on the predictor index, and wherein a block vector is not included in the candidate list in case the candidate list includes a vector predictor candidate as same as the block vector



claim 2’s limitations: 
wherein the prediction block is generated by filtering a sample value of the reference block



wherein the filtering is performed using a filter preset between an encoder and a decoder or a filter indicated by signaling information in a bit stream

claim 4’s limitation:
wherein the candidate list includes a predetermined initial value as one of the vector predictors


claim 5.  
wherein if a plurality of predictor indexes are parsed, the generation of a prediction block comprises generating the predictor block based on a plurality of reference blocks indicated by a plurality of block vectors. 
 
Claim 6. 
wherein a value of the prediction block is a weighted average of values of the reference blocks.


It is noticed that claim 1-6 of US patent US 11044482  does not disclose explicitly that a 1-bit flag signaled by a sequence parameter set. 
Zhang teaches detecting that a 1-bit flag signaled by a sequence parameter set (page 3, Table 2, cam_parame_present_flag; paragraph 0029, … emantics for the syntax elements of 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a 1-bit flag signaled by a sequence parameter set as taught by Zhang as a modification to method for the benefit of that  have better coding efficiency.

7. 	Claim 7-8 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 7, 9  of US Patent US 11044482 in view of Zhang et al. (US 20130127987) indicated below.   
For Claims 7 -8, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with video encoding method.  As clearly indicated in the table below, each claimed limitations of claim 7 -8, of the current application are anticipated by the corresponding limitations of claim 7, 9, of the reference patent except for a 1-bit flag signaled by a sequence parameter set.

US 11044482
 Current Application
Claim 7:

A video encoding method comprising: determining whether intra block copy (IBC) prediction is used or not;  
deriving, in case IBC prediction is determined to be used, a vector predictor of a block vector 
encoding information indicating the vector predictor and a vector difference corresponding to a difference between the block vector and the vector predictor, 
and encoding information indicating whether IBC prediction is used or not into a sequence parameter set, wherein both the current block and the reference block are included in the current picture, wherein the encoding the information indicating the vector predictor comprises generating a candidate list including a plurality of vector predictor candidates based on block vectors of blocks encoded by IBC prediction before the current block;  
determining whether a number of vector predictor candidates included in the candidate list is less than a predetermined number;  adding a zero vector candidate into the candidate list in case the number of vector predictor candidates included in the candidate list is less than the predetermined number;  
determining a predictor index indicating one of the vector predictor candidates included in the candidate list;  
and encoding the information indicating the vector predictor based on the predictor index, wherein the information indicating the vector predictor is encoded by determining whether or not the predetermined number is greater than 1; 

encoding, in case the predetermined number is greater than 1, the information indicating the vector predictor into a bitstream;  
and skipping the encoding of the information 
indicating the vector predictor into a bitstream in case the predetermined number is 1, and wherein a block vector is not included in the candidate list 


claim 9’s limitations: 
wherein the candidate list includes a predetermined initial value as one of the vector predictors




A video encoding method comprising:

determining whether intra block copy (IBC) prediction is used or not;  
deriving, in case IBC prediction is determined to be used, a vector preditor of a block vector indicating a reference block for a current block to be predicted in a current picture;  

encoding information indicating the vector predictor and a vector difference corresponding to a difference between the block vector and the vector predictor;  

and encoding a 1-bit flag indicating whether IBC prediction is used or not into a sequence parameter set, wherein both the current block and the reference block are included in the current picture, wherein the encoding the information indicating the vector predictor comprises generating a candidate list including a plurality of vector predictor candidates based on block 
vectors of blocks encoded by IBC prediction before the current block;  

determining whether a number of vector predictor candidates included in the candidate list is less than a predetermined number;  adding a zero vector candidate into the candidate list in case the number of vector predictor candidates included in the candidate list is less than the predetermined number;  

determining a predictor index indicating one of the vector predictor candidates included in the candidate list;  

and encoding the information indicating the vector predictor based on the predictor index, wherein the information indicating the vector predictor is encoded by determining whether 
or not the predetermined number is greater than 1;  

encoding, in case the predetermined number is greater than 1, the information indicating the vector predictor into a bitstream;  

and skipping the encoding of the information 
indicating the vector predictor into a bitstream in case the predetermined number is 1, and wherein a block vector is not included in the candidate list 
in case the candidate list includes a vector predictor candidate as same as the block vector



claim 8’s limitations: 
wherein the candidate list includes a predetermined initial value as one of the vector predictor.


It is noticed that claim 7, 9, of US patent US 11044482  does not disclose explicitly that a 1-bit flag signaled by a sequence parameter set. 
Zhang teaches detecting that a 1-bit flag signaled by a sequence parameter set (Table 2, cam_parame_present_falg; paragraph 0029, … emantics for the syntax elements of Table 2 may be defined as follows.  Cam_param_present_flag equal to 1 may indicate that the camera parameters are signaled in this SPS, while cam_param_present_flag equal to 0).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a 1-bit flag signaled by a sequence parameter set as taught by Zhang as a modification to method for the benefit of that  have better coding efficiency.

8. 	Claim 9 is  rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 7 of US Patent US 11044482 in view of Zhang et al. (US 20130127987) indicated below.   


US 11044482
 Current Application
Claim 7:

A video encoding method comprising: determining whether intra block copy (IBC) prediction is used or not;  


deriving, in case IBC prediction is determined to be used, a vector predictor of a block vector indicating a reference block for a current block to be predicted in a current picture;  
encoding information indicating the vector predictor and a vector difference corresponding to a difference between the block vector and the vector predictor, 
and encoding information indicating whether IBC prediction is used or not into a sequence parameter set, wherein both the current block and the reference block are included in the current picture, wherein the encoding the information indicating the vector predictor comprises generating a candidate list including a plurality of vector predictor candidates based on block 
determining whether a number of vector predictor candidates included in the candidate list is less than a predetermined number;  adding a zero vector candidate into the candidate list in case the number of vector predictor candidates included in the candidate list is less than the predetermined number;  
determining a predictor index indicating one of the vector predictor candidates included in the candidate list;  
and encoding the information indicating the vector predictor based on the predictor index, wherein the information indicating the vector predictor is encoded by determining whether or not the predetermined number is greater than 1; 

encoding, in case the predetermined number is greater than 1, the information indicating the vector predictor into a bitstream;  
and skipping the encoding of the information 
indicating the vector predictor into a bitstream in case the predetermined number is 1, and wherein a block vector is not included in the candidate list in case the candidate list includes a vector predictor candidate as same as the block vector.





A non-transitory computer-readable recording medium storing a bitstream generated by a video encoding method, the video encoding method comprising: 

determining whether intra block copy (IBC) prediction is used or not;  

deriving, in case IBC prediction is determined to be used, a vector predictor of a block vector indicating a reference block for a current block to be predicted in a current picture;  

encoding information indicating the vector  predictor and a vector difference corresponding to a difference between the block vector and the vector predictor;  

and encoding a 1-bit flag indicating whether IBC prediction is used or not into a sequence parameter set, wherein both the current block and the reference block are included in the current 
picture, wherein the encoding the information indicating the vector predictor comprises generating a candidate list including a plurality of vector predictor candidates based on block 
the current block;  

determining whether a number of vector predictor candidates included in the candidate list is less than a predetermined number;  adding a 
zero vector candidate into the candidate list in case the number of vector predictor candidates included in the candidate list is less than the 
predetermined number;  

determining a predictor index indicating one of the vector predictor candidates included in the candidate list;  

and encoding the information indicating the vector predictor based on the predictor index, 
wherein the information indicating the vector predictor is encoded by determining whether or not the predetermined number is greater than 1;  



encoding, in case the predetermined number is greater than 1, the information indicating the vector predictor into a bitstream;  

and skipping the encoding of the information indicating the vector predictor into a bitstream in case the predetermined number is 1, and wherein a block vector is not included in the candidate list in case the candidate list includes a vector predictor candidate as same as the block vector


It is noticed that claim 7, 9, of US patent US 11044482  does not disclose explicitly that a 1-bit flag signaled by a sequence parameter set and non-transitory computer-readable recording medium storing a bitstream generated by a video encoding method. 

and non-transitory computer-readable recording medium storing a bitstream generated by a video encoding method (paragraph 0144, the functions described may be implemented in hardware, software, firmware, or any combination thereof.  If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium and executed by a hardware-based processing unit).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a 1-bit flag signaled by a sequence parameter and set non-transitory computer-readable recording medium storing a bitstream generated by a video encoding method as taught by Zhang as a modification to method for the benefit of that  have better coding efficiency.

9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423